Fourth Court of Appeals
                                    San Antonio, Texas
                                        September 28, 2016

                                       No. 04-16-00380-CR

                                           Richard Prieto,
                                            Appellant-s

                                                  v.

                                        The State of Texas,
                                            Appellee-s

                   From the 144th Judicial District Court, Bexar County, Texas
                                 Trial Court No. 2012CR9942
                         Honorable Lorina I. Rummel, Judge Presiding


                                          ORDER
        On September 19, 2016, the court reporter filed a Notification of Late Record stating, in
part, that appellant is not entitled to appeal without paying the fee, and the appellant has failed to
pay the fee or make arrangements to pay the fee for preparing such record. Thereafter, we
ordered appellant to file proof that payment had been made to the court reporter for preparation
of the reporter’s record. On September 25, 2016, the court reporter filed a second Notification of
Late Record stating that appellant had paid the fee for preparing the reporter’s record and
requesting an additional 30 days in which to prepare and file the reporter’s record. Accordingly,
it is ORDERED that the reporter’s record must be filed in this Court no later than October 25,
2016.



                                                       _________________________________
                                                       Rebeca C. Martinez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 28th day of September, 2016.


                                                       ___________________________________
                                                       Keith E. Hottle
                                                       Clerk of Court